[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT                           FILED
                                                                       U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                             MAR 08, 2007
                                                                          THOMAS K. KAHN
                                         No. 05-14168
                                                                               CLERK


                           D. C. Docket No. 04-60038 CR-WPD


UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

DELVIN MCKINNEY,
a.k.a. Poochie,
a.k.a. Poco,

                                                                         Defendant-Appellant.



                      Appeal from the United States District Court
                         for the Southern District of Florida


                                       (March 8, 2007)

Before TJOFLAT, FAY and SILER,* Circuit Judges,


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
PER CURIAM.

      Delvin McKinney was convicted of six drug trafficking offenses, which

included distributing cocaine within 1,000 feet of a school and playground area.

The district court sentenced him to life imprisonment on one count and terms of

years on the remaining counts. McKinney appeals, asking that we direct judgment

of acquittal on all counts for insufficient evidence. We find the evidence

overwhelming and therefore decline his request. McKinney seeks alternatively a

new trial on the grounds that the court abused its discretion in admitting evidence

and the cumulative effect of erroneous rulings. These grounds are meritless. We

also find meritless the claim that his life sentence violates the Eighth Amendment.

      AFFIRMED.




                                         2